Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 1 of 13 PageID #: 831




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 STEPHANIE THOMPSON, on behalf of herself and
 others similarly situated,

                     Plaintiff,

            v.                                            ORDER
                                                          20-CV-651-MKB-SJB
 GLOBAL CONTACT SERVICES, LLC, EUGENE
 OHEMENG, FRANK CAMP, ANTOINETTE CURRIE,
 and JAMIE HOFFMAN,

                     Defendants.

 BULSARA, United States Magistrate Judge:

        On February 16, 2021, Plaintiff Stephanie Thompson (“Thompson”) filed a

 motion for conditional certification of a collective under the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C. § 216(b).1 Thompson seeks conditional certification of a collective

 “of all workers employed by Defendants for the six-year period prior to the filing of the

 Complaint.”2 In the alternative, Thompson seeks certification of a collective of “current

 and former call center representatives.”3 For the reasons below, the motion is denied.4




        1 Notice of Pl.’s Mot. for Conditional Collective Certification and for Court
 Facilitation of Notice Pursuant to 29 U.S.C. § 216(b) dated Oct. 30, 2020 (“Mot.”), Dkt.
 No. 51; Mem. of Law in Supp. of Mot. dated Oct. 30, 2020 (“Mem.”), Dkt. No. 52.

        2   Proposed Order, attached as Ex. 1 to Mot., Dkt. No. 51, ¶ 1.

        3Mem. of Law in Reply to Defs.’ Opp’n to Mot. dated Jan. 19, 2021 (“Reply”),
 Dkt. No. 59, at 5.

        4 A Magistrate Judge may “hear and determine any pretrial matter pending
 before the court.” 28 U.S.C. § 636(b)(1)(A). This includes a motion for conditional
 certification of a collective action, which “is only a ‘preliminary determination[ ]’ and
 [is] not dispositive.’” Summa v. Hofstra Univ., 715 F. Supp. 2d 378, 383–84 (E.D.N.Y.
 2010) (alterations in original) (quoting Patton v. Thomson Corp., 364 F. Supp. 2d 263,
 265–66 (E.D.N.Y. 2005)) (collecting cases).
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 2 of 13 PageID #: 832




                                FACTUAL BACKGROUND

        Thompson submits a single affidavit—her own—in support of the motion. (Decl.

 of Stephanie Thompson dated May 8, 2020 (“Thompson Decl.”), Dkt. No. 54). The

 following facts are drawn from that affidavit and the pleadings in this case.

        Pursuant to a contract with the City of New York, Defendant Global Contact

 Services, LLC (“GCS”) operates a call center in Long Island City that supports “Access-

 A-Ride,” a program that provides transportation for people with disabilities who are

 unable to use other public transit. (Class and Collective Action Compl. dated Feb. 5,

 2020 (“Compl.”), Dkt. No. 1, ¶¶ 6, 23; GCS Defs.’ Answer and Defenses to Pl.’s Compl.

 dated Apr. 27, 2020 (“Answer”), Dkt. No. 18, ¶¶ 6, 23). Thompson was employed by

 GCS as a call center representative for part of 2019.5 (Compl. ¶¶ 2, 24; Answer ¶¶ 2, 24).

 She typically worked from approximately 6:55 AM to 6 PM four days a week, from

 Friday to Monday. (Thompson Decl. ¶ 6).

        Before each shift, Thompson was required to log on to two separate systems: an

 ADP system that tracked her time at work and another system that tracked her time on

 the phone. (Id. ¶ 9). Thompson contends that various issues with these two systems

 resulted in her not being paid for all hours she worked. For one, Thompson claims that

 any discrepancies between the two systems was resolved in favor of GCS, that is, that if

 ADP showed she worked nine hours and the phone system showed she worked six

 hours, she would be paid for six hours. (Id.). For another, she asserts that it “often



        5Thompson calls herself a “call center representative,” but Defendants claim she
 was actually a “customer care associate.” (GCS Defs.’ Mem. of Law in Opp’n to Pl.’s Mot
 for Conditional Collective Certification and in Supp. of Their Cross-Mot. for Partial
 Summ. J. dated Dec. 7, 2020, Dkt. No. 56, at 4 n.2). For the purposes of this order, the
 Court refers to Thompson and her colleagues as “call center representatives.”

                                                 2
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 3 of 13 PageID #: 833




 t[ook] several minutes every day” to log on to the systems at all, and that employees

 were not compensated for that time. (Id. ¶¶ 10–11). She claims these systems were

 “frequently defective” and employees were not compensated for any time lost from those

 defects. (Id. ¶ 13). Thompson also explains that employees were docked ten minutes of

 pay if they were not logged in within one minute of the beginning of a shift. (Id. ¶ 11).

 Finally, she states that employees were not paid for “required meetings, training,

 administrative tasks, bathroom breaks,” disciplinary meetings, “or any other task”

 besides being on the phone. (Id. ¶ 12). Thompson estimates these myriad polices

 resulted in her not being paid for approximately one or two hours of work per week, and

 because she typically worked over 40 hours a week, she was thus deprived of one or two

 hours of overtime per week in violation of FLSA. (See id. ¶ 14).

        Thompson generally states that all call center employee were subject to these

 policies. (Id. ¶¶ 11 (“The policy was suffered by all call center workers.”), 12 (“All call

 center employees suffered from this policy.”), 13 (“These defects caused log-in delays

 which resulted in additional unpaid time for all call center employees.”), 15 (“These

 systems were system-wide and affected all of the call center employees, not just me.”)).

 She specifies six coworkers that she understood to have similar complaints about GCS.

 (Id. ¶ 16). She knows the full names of two. Akita Williamson, who sat near Thompson

 and worked the same shift, complained at an unspecified time about not getting paid for

 all hours worked because she “had been logged out of the system.” (Id. ¶ 16(a)). Lisa

 Cutler, who worked the same shift but in a different part of the building, “spoke often”

 with Thompson about how she “w[as] not being paid for all the work time [she] spent at

 GCS.” (Id. ¶ 16(b)). She offers no additional information about either employee. (See

 id. ¶ 16(a)–(b)).


                                                   3
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 4 of 13 PageID #: 834




        Thompson identifies four other employees with complaints about GCS, only by

 their first names. Malachi, who worked the same shift and sat next to her, complained

 to Thompson at an unspecified time “about not being paid for all [his] hours because

 [he] had been logged out of the system.” (Id. ¶ 16(a)). Thompson overheard Shontelle

 and Dakota—who worked the same shift in a different part of the building—“complain

 about not being paid properly.” (Id. ¶ 16(c)). And Ivy, who worked a different shift, also

 complained to Thompson “that her supervisors docked her for breaks she didn’t take”

 and that she sometimes had to work so late that she was unable to get home on the train

 and would have to spend the night in the office. (Id. ¶ 16(d)). She offers no further

 information about any of the four. (See id. ¶ 16).

                                       DISCUSSION

        FLSA was enacted to eliminate “labor conditions detrimental to the maintenance

 of the minimum standard of living necessary for health, efficiency, and general well-

 being of workers.” 29 U.S.C. § 202(a). The statute requires employers to pay employees

 a minimum hourly wage, id. § 206, and, for time worked in excess of 40 hours in a given

 workweek, an overtime rate of “not less than one and one-half times the regular rate at

 which [they are] employed,” id. § 207. Section 216(b) of FLSA provides a private right of

 action to employees to recover unpaid minimum wages or overtime compensation from

 an employer who violates the Act’s provisions. The same section permits plaintiffs to

 have their cases certified as a collective actions on behalf of “themselves and other

 employees similarly situated.” Id. § 216(b). Unlike Rule 23 class actions, a collective

 action is “opt in,” meaning to join the suit a person must “give[ ] his consent in writing

 to become such a party” and file that consent “in the court in which such action is

 brought.” Id.


                                                  4
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 5 of 13 PageID #: 835




        Courts engage in a two-stage inquiry to determine whether to grant a motion to

 certify a FLSA collective action. Myers v. Hertz Corp., 624 F.3d 537, 554–55 (2d Cir.

 2010) (“[T]he district courts of this Circuit appear to have coalesced around a two-step

 method, a method which, while . . . not required by the terms of FLSA or the Supreme

 Court cases, we think is sensible.” (footnote omitted)); see, e.g., Summa, 715 F. Supp. 2d

 at 384; Bifulco v. Mortg. Zone, Inc., 262 F.R.D. 209, 212 (E.D.N.Y. 2009). “The first

 step involves the court making an initial determination to send notice to potential opt-in

 plaintiffs who may be ‘similarly situated’ to the named plaintiffs with respect to whether

 a FLSA violation has occurred.” Myers, 624 F.3d at 555. “The court may send this

 notice after plaintiffs make a ‘modest factual showing’ that they and potential opt-in

 plaintiffs ‘together were victims of a common policy or plan that violated the law.’” Id.

 (quoting Hoffmann v. Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997) (Sotomayor,

 J.)). “[T]he purpose of this first stage is merely to determine whether ‘similarly situated’

 plaintiffs do in fact exist.” Id. (second emphasis added)).

        At this first step of this process, Thompson’s burden is minimal, but she must still

 make a “modest factual showing” that she and fellow employees were “victims of a

 common policy or plan that violated the law.” Id. (quoting Sbarro, Inc., 982 F. Supp. at

 261). Key to this showing is whether plaintiffs “provide actual evidence of a factual

 nexus between their situation and those that they claim are similarly situated rather

 than mere conclusory allegations.” Qing Gu v. T.C. Chikurin, Inc., No. 13-CV-2322,

 2014 WL 1515877, at *3 (E.D.N.Y. Apr. 17, 2014); accord Myers, 624 F.3d at 555. “This

 first stage determination is ‘based on the pleadings, affidavits and declarations[.]”

 Bifulco, 262 F.R.D. at 212 (alteration in original) (quoting Hens v. ClientLogic

 Operating Corp., No. 05-CV-381S, 2006 WL 2795620, at *3 (W.D.N.Y. Sept. 26,


                                                 5
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 6 of 13 PageID #: 836




 2006)); Hallissey v. Am. Online, Inc., No. 99-CV-3785, 2008 WL 465112, at *1 (S.D.N.Y.

 Feb. 19, 2008) (“Plaintiffs may satisfy this requirement by relying on their own

 pleadings, affidavits, [and] declarations, or the affidavits and declarations of other

 potential class members.”). At the conditional certification stage, “the burden is so low

 that even one or two affidavits establishing the common plan may suffice.” Jeong Woo

 Kim v. 511 E. 5th St., LLC, 985 F. Supp. 2d 439, 445–46 (S.D.N.Y. 2013). However, the

 inquiry “cannot be satisfied simply by ‘unsupported assertions[.]’” Myers, 624 F.3d at

 555 (quoting Dybach v. Fla. Dep’t of Corr., 942 F.2d 1562, 1567 (11th Cir. 1991)).

        For example, courts in this Circuit have conditionally certified FLSA collectives

 based only on a plaintiff’s detailed affidavit about her working conditions and those of

 her colleagues. Miranda v. Gen. Auto Body Works, Inc., No. 17-CV-4116, 2017 WL

 4712218, at *2 (E.D.N.Y. Oct. 18, 2017) (“[T]here are numerous examples of courts in

 this Circuit granting conditional certification based on the pleadings and a single

 affidavit by the plaintiff.”); Hernandez v. Bare Burger Dio Inc., No. 12-CV-7794, 2013

 WL 3199292, at *3 (S.D.N.Y. June 25, 2013) (same) (collecting cases); see also Yi Mei Ke

 v. JR Sushi 2 Inc., No. 19-CV-7332, 2021 WL 148751, at *8 (S.D.N.Y. Jan. 15, 2021)

 (certifying collective based on plaintiff’s two affidavits that “adequately described

 conversations with other employees of JR Sushi concerning their wages”), aff’d, 2021

 WL 465359 (Feb. 9, 2021).

        In contrast, courts have denied conditional certification where a plaintiff makes

 only conclusory allegations about her workplace and fails to present any specific

 evidence of a common policy of wage-and-hour violations. See, e.g., Jian Guo Yang v.

 Zhou’s Yummy Rest., Inc., No. 19-CV-5203, 2020 WL 2738403, at *3 (E.D.N.Y. Apr. 28,

 2020) (“Yang’s single affidavit is filled with conclusory allegations that generally state


                                                  6
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 7 of 13 PageID #: 837




 he became familiar with a number of employees and their monthly salaries by ‘chatting’

 with them. Despite ‘chatting’ with these employees, and working with them for years, he

 does not know the first names of six of the nine employees he spoke with; for one he

 provides only the title of his position. No information is provided as to when or where

 these conversations took place during Yang’s many years of employment. Because ‘the

 Court does not know where or when these observations or conversations occurred,

 which is critical in order for the Court to determine the appropriate scope of the

 proposed [collective] . . . and notice process,’ certification is not possible.” (alterations in

 original) (citations omitted) (quoting Sanchez v. JMP Ventures, L.L.C., No. 13-CV-7264,

 2014 WL 465542, at *2 (S.D.N.Y. Jan. 27, 2014))); Joshi v. Flagship S B Amsterdam NY,

 LLC, No. 17-CV-5785, 2018 WL 1135566, at *4 (S.D.N.Y. Mar. 1, 2018) (denying

 certification where plaintiff “merely asserts in generalized terms that he observed other

 employees at work and had several conversations with other employees about their

 compensation”); Mata v. Foodbridge LLC, No. 14-CV-8754, 2015 WL 3457293, at *10

 (S.D.N.Y. June 1, 2015) (“[W]hile his declaration lists the names and titles of seventeen

 coworkers—including food preparers, pizza men, counter persons, a cook, a grill man, a

 juice preparer, a porter, a delivery person, a dishwasher, and a panini preparer—who he

 ostensibly observed doing work the same or similar to his own . . . , he includes no

 concrete facts evidencing a common scheme or plan of wage and hour violations for

 employees engaged in different job functions.” (citation omitted)).

        Thompson has not made the modest factual showing necessary to demonstrate

 she and any other employees were victims of a common policy or plan that violated

 FLSA. Her conclusory assertions that “all” employees were subject to the same policies,

 (e.g., Thompson Decl. ¶¶ 11–13, 15, 17), are insufficient to meet her burden, see, e.g.,


                                                    7
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 8 of 13 PageID #: 838




 Monzano-Moreno v. Libqual Fence Co., No. 18-CV-161, 2019 WL 1333264, at *5

 (E.D.N.Y. Mar. 25, 2019) (denying collective certification where “Plaintiffs’ only mention

 of other employees in the Amended Complaint . . . refer to other employees only in an

 abstract and conclusory fashion” and in the absence of “any particularized facts to fill in

 the bare-bones assertions that a potential collective exists”); Fernandez v. On Time

 Ready Mix, Inc., No. 14-CV-4306, 2014 WL 5252170, at *2 (E.D.N.Y. Oct. 4, 2014) (“But

 minimal as the test is, it is more than that. Plaintiff’s conclusory reference to

 conversations with other unnamed drivers about defendant’s allegedly illegal practices,

 without more, does not allege that even one other driver employed by defendant was

 actually subject to the same allegedly illegal practices.”); Qing Gu, 2014 WL 1515877, at

 *4.6

        Thompson’s specific averments about her six coworkers are also insufficient. Of

 the six coworkers Thompson mentions in her affidavit, only two express any of the

 concerns Thompson articulates in her Complaint. Thompson remembers Akita

 Wilkinson and Malachi “complaining” they were “not being paid all of their hours

 because they had been logged out of the system.” (Thompson Decl. ¶ 16(a)). It not

 obvious that these conversations were with Thompson or whether the conversations

 were merely overheard by her. But no other details are provided either about when the



        6 Thompson does not, for example, offer “firsthand observations” of wage-and-
 hour violations that could sustain her motion. In Romero v. La Revise Associates,
 L.L.C., 968 F. Supp. 2d 639, 646 (S.D.N.Y. 2013), which Thompson cites, (Reply at 4),
 the Court certified a collective where the plaintiff personally observed certain violations
 of wage-and-hour laws; for example, he saw that all employees were provided the same,
 insufficient wage notice and were sent home without pay if the restaurant was not busy.
 Thompson’s accounts are largely based upon “overhearing” various conversations and
 having off-hand and occasional conversations about a variety of different practices with
 a limited set of employees.

                                                  8
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 9 of 13 PageID #: 839




 conversations took place, the nature of the problem being referred to, including the

 timing and duration of the computer issues, when the violations took place, whether it

 affected only the employee’s overtime compensation (like Thompson) or minimum

 wages or both, or whether the problem was temporary or long-standing. (And because

 the statements are devoid of detail, the conclusory assertions that “all” employees were

 subject to the same policies as Thompson do not fill these gaps.) In the absence of such

 detail, these statements are insufficient to warrant collective certification. Benavides v.

 Serenity Spa NY Inc., 166 F. Supp. 3d 474, 481–82 (S.D.N.Y. 2016) (“When plaintiffs

 base their assertions regarding similarly situated employees upon their own

 observations and conversations with other employees, courts have required details

 about these observations and conversations, such as where and when they occurred and

 the names of the employees involved.”); Mata, 2015 WL 3457293, at *4 (noting that

 details as to observations and conversations with other employees “are particularly

 important where a conditional certification motion is based on the lone affidavit of a

 single employee, who performed a single job function” (emphasis added)); Reyes Cruz

 v. 70-30 Austin St. Bakery Inc., No. 18-CV-7408, 2019 WL 1929910, at *6 (S.D.N.Y.

 May 1, 2019) (denying collective certification where motion was based on a single

 affidavit that stated generally that plaintiff spoke with other employees but “d[id] not

 describe where or when these discussions took place, what the other employees were

 paid, what specific hours they worked or any other underlying details and offer[ed] only

 the conclusory assertion that the other employees were not paid overtime”); Joshi, 2018

 WL 1135566, at *4 (rejecting collective certification where plaintiff’s affidavit “only

 vaguely describe[d] conversations with other wait staff about their ‘work and pay’ and




                                                  9
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 10 of 13 PageID #: 840




  [he] conclude[d] based on his ‘experience’ and these ‘conversations’ that other

  employees were not paid an overtime premium”).

         Nor do Thompson’s statements concerning her four other coworkers provide any

  support for her motion. With respect to Lisa Cutler, Thompson only stated that Cutler

  “w[as] not being paid for all the work time [she] spent at GCS.” (Thompson Decl.

  ¶ 16(b)). But despite having “several conversations” with her, (id.), Thompson does not

  say that Cutler complained about the problems Thompson bases her suit on (such as

  time being deducted for meetings with supervisors or for discrepancies in time records

  being read in favor of the employer rather than the employee)—or about different issues

  entirely. With respect to Shontelle and Dakota, Thompson states that she overheard

  them say they were not being “paid properly,” (id. ¶ 16(c)), but Thompson does not say

  that either complained about their hours not being recorded properly or having

  problems with GCS’s timekeeping systems, or anything else which would indicate to the

  Court that they were subject to the common policy Thompson describes as opposed to

  some other problem affecting their compensation. And Ivy’s complaint is unrelated: she

  told Thompson that she was docked pay for breaks she did not take and was forced to

  stay overnight at the office. (Id. ¶ 16(d)). Thompson herself does not make such a

  claim. In other words, the allegations about these four coworkers offer no factual

  support for Thompson’s assertions that all GCS employees are subject to the same

  conditions she complains about such that collective certification is warranted. See, e.g.,

  Shanfa Li v. Chinatown Take-Out Inc., No. 16-CV-7787, 2018 WL 1027161, at *4

  (S.D.N.Y. Feb. 21, 2018) (finding collective certification not warranted where plaintiff

  stated his supervisor fielded complaints about pay from other employees because “the

  existence of complaints from ‘other employees’ regarding pay does not suggest that all of


                                                 10
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 11 of 13 PageID #: 841




  Defendants’ non-managerial employees” were subject to a common policy or plan that

  violated FLSA). The impact of this deficiency is more pronounced in the present

  situation where Thompson is seeking certification of a collective of potentially

  thousands of employees who worked for Defendants. A sole affidavit based on vague

  conversations that do not detail specific violations or illegal practices is rarely, if ever,

  going to be sufficient to justify certification of such a collective; but in any case, here it is

  patently insufficient.

         Thompson’s authorities, (Mem. at 8–10; Reply at 5–6), are not to the contrary.

  In many of the cases she cites, the plaintiffs made a factual showing in support of

  collective certification through deposition testimony, documentary evidence, and

  multiple affidavits rather than a single declaration. E.g., Fasanelli v. Heartland

  Brewery, Inc., 516 F. Supp. 2d 317, 321 (S.D.N.Y. 2007)7 (nine declarations); Zivali v.

  AT&T Mobility LLC, 646 F. Supp. 2d 658, 662–63 (S.D.N.Y. 2009) (documentary

  evidence and deposition testimony); Ruggles v. WellPoint, Inc., 591 F. Supp. 2d 150, 160

  (N.D.N.Y. 2008) (ten affidavits); Winfield v. Citibank, N.A., 843 F. Supp. 2d 397, 403–

  04 (S.D.N.Y. 2012) (declarations by or deposition testimony of ten people); Flood v.

  Carlson Rests., Inc., No. 14-CV-2740, 2015 WL 260436, at *2 (S.D.N.Y. Jan. 20, 2015)

  (six declarations); Summa, 715 F. Supp. 2d at 386 & n.6 (multiple affidavits); Shi Yong

  Li v. 6688 Corp., No. 12-CV-6401, 2013 WL 5420319, at *2 (S.D.N.Y. Sept. 27, 2013)

  (two declarations); Sipas v. Sammy’s Fishbox, Inc., No. 05-CV-10319, 2006 WL

  1084556, at *2 n.2 (S.D.N.Y. Apr. 24, 2006) (three affidavits); Jason v. Falcon Data



         7The Court also observes that Thompson characterized Fasanelli as being from
  “this Court,” (Reply at 2), although the case is from the Southern District of New York.



                                                     11
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 12 of 13 PageID #: 842




  Com, Inc., No. 09-CV-3990, 2011 WL 2837488, at *1 (E.D.N.Y. July 18, 2011) (three

  depositions and documentary evidence); Lixin Zhao v. Benihana, Inc., 01-CV-1297,

  2001 U.S. Dist. LEXIS 10678, at *8–10 (S.D.N.Y. July 5, 2001) (documentary

  evidence).8 Such evidence stands in stark contrast to what is presented here: a single

  affidavit.

         The remaining cases are inapposite. For example, in Harhash v. Infinity West

  Shoes, Inc., No. 10-CV-8285, 2011 WL 4001072, at *1 (S.D.N.Y. Aug. 25, 2011),

  collective certification was unopposed. In Khalil v. Original Homestead Restaurant,

  Inc., No. 07-CV-695, 2007 WL 7142139, at *1 & n.1 (S.D.N.Y. Aug. 9, 2007), the District

  Court concluded that the plaintiff demonstrated the employer was retaliating against

  employees who participated in the litigation; as a result, the Court excused the lack of

  supporting details and affidavits from other putative collective members. And in Iriarte

  v. Redwood Dali & Catering, Inc., No. 07-CV-5062, 2008 WL 2622929, at *2–3

  (E.D.N.Y. June 30, 2008), the employer gave sworn testimony that it kept no records for

  its employees, and the Court similarly excused the dearth of documentary evidence

  besides the plaintiff’s affidavit in support of collective certification. And lastly, in

  Angalada v. Linens ’N Things, Inc., contrary to Thompson’s assertion, the Court

  declined to certify a nationwide collective for lack of evidence. No. 06-CV-12901, 2007

  WL 1552511, at *5 (S.D.N.Y. Apr. 26, 2007), report and recommendation adopted, 2007

  U.S. Dist. LEXIS 38918 (May 22, 2007).




         Thompson incorrectly cites Jason and Lixin Zhao as cases where a collective
         8

  was conditionally certified based upon the complaint and a single affidavit. (See Mem.
  at 6).

                                                    12
Case 1:20-cv-00651-MKB-SJB Document 69 Filed 07/21/21 Page 13 of 13 PageID #: 843




         In her reply, Thompson proposes that, if the Court does not certify a collective of

  all GCS employees, it instead certify a purportedly narrower collective of all “current and

  former call center representatives.” (Reply at 5). This does not save her application. As

  set forth above, she does not offer evidence that there was any common policy or plan

  promulgated by GCS, much less that it applied to one type of employee or another.

         For these reasons, the motion to conditionally certify a FLSA collective is denied.



                                                      SO ORDERED.


                                                      /s/ Sanket J. Bulsara July 21, 2021
                                                      SANKET J. BULSARA
                                                      United States Magistrate Judge

  Brooklyn, New York




                                                 13
